UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:January 26, 2015 Anchor Bancorp (Exact name of registrant as specified in its charter) Washington 001-34965 26-3356075 (State or other jurisdiction (Commission File (I.R.S. Employer of incorporation) Number) Identification No.) 601 Woodland Square Loop, SE Lacey, Washington98530 (Address of principal executive offices and zip code) (360) 491-2250 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On January 26, 2015, Anchor Bancorp issued its earnings release for the quarter ended December 31, 2014.A copy of the earnings release is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibit is being furnished herewith and this list shall constitute the exhibit index: Press release of Anchor Bancorp dated January 26, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ANCHOR BANCORP Date: January 26, 2015 By: /s/Jerald L. Shaw Jerald L. Shaw President and Chief Executive Officer 3
